DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ paper filed on 5/11/2022 have been received and entered. Claims 1-11 have been amended. Claims 12-13 have been added. Claims 1-13 are pending in the application.
Applicants’ remark has been considered and It appeared to be persuasive to overcome the rejection in the record.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Claims 1-13 are allowable over the prior art of record because none of the prior art whether taken singularly or in combination to teach the interrelationship performance operation as recited in the amended claim 1 which recited wherein said at least one sensor and the evaluation unit are arranged on at least one of the electric motor and the adapter, and wherein the evaluation unit is configured to evaluate said at least one operating variable measured with respect to a requirement for maintenance and to output a signal about the requirement for maintenance via a signal transmission device for signaling the need for maintenance if the result of the evaluation of said at least one operating variables indicates the need for maintenance. It is these limitations as they claimed in the combination with other limitations of the claim, which have not been found, taught or suggested in the prior art of record, that make the claims allowable over the prior art.
The closest prior art, Silovic et al (US 20090125252) discloses a device for transmitting measured value having a sensor module including miniaturized components and an evaluation unit, in which the sensor module has connections for different sensors, the sensor detect operating states including pump and drive motor as measured values, the sensor module is constructed as a signal transmitter with standardized output signal, with integrated evaluation unit processes the measured values from the sensors (abstract, pars 0035-0036).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	 Silovic et al (US 20090125252) discloses device for transmitting measured values.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271. The examiner can normally be reached MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN BUI/Primary Examiner, Art Unit 2865